 1 Whitney, Thompson & Jeffcoach LLP
   Mandy L. Jeffcoach, #232313
 2    mjeffcoach@wtjlaw.com
   Kristi D. Marshall, #274625
 3   kmarshall@wtjlaw.com
   8050 N. Palm Avenue, Suite 110
 4 Fresno, California 93711
   Telephone:     (559) 753-2550
 5 Facsimile:     (559) 753-2560

 6
   Attorneys for Mariposa County Unified School
 7 District

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                           EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11

12
   T.G., a minor child; by and through his                Case No. 1:19-CV-01201-LJO-EPG
13 guardian ad litem Teresa Gross,
                                                          STIPULATION AND ORDER TO
14                      Plaintiff,                        CONTINUE SCHEDULING
                                                          CONFERENCE TO FEBRUARY 24, 2020
15            v.
                                                          The Hon. Erica P. Grosjean
16 MARIPOSA COUNTY UNIFIED SCHOOL                         U.S. Magistrate Judge
   DISTRICT,
17
             Defendant.
18

19
              It is hereby stipulated by and between the parties, Plaintiff, T.G., a minor child; by and
20
     through his guardian ad litem Teresa Gross and Defendant, Mariposa County Unified School
21

22 District, hereby collectively referred to as the Parties, by and through their counsel of record, as

23 follows:

24            The Parties seek to continue the scheduling conference currently set for December 3, 2019,
25 because Defendant has just retained counsel who needs to conduct an investigation into the facts

26 before a meaningful scheduling conference can occur. Based on the above-stated good cause, it is
27 respectfully requested that the court continue the scheduling conference currently set for

28 December 3, 2019, to February 6, 2020 at 9:30 a.m., in Courtroom 10.

     12466.00014 05358999.000
                STIPULATION AND [PROPOSED] ORDER TO CONTINUE SCHEDULING CONFERENCE
 1 Dated: November 14, 2019                        WHITNEY, THOMPSON & JEFFCOACH LLP

 2

 3
                                             By:          /s/ Mandy L. Jeffcoach
 4                                                             Mandy L. Jeffcoach
                                              Attorneys for Mariposa County Unified School District
 5

 6 Dated: November 14, 2019                                       SHAW FIRM
 7

 8
                                             By:          /s/ Daniel R. Shaw
 9                                                               Daniel R. Shaw
                                               Attorneys for T.G., a minor child; by and through his
10
                                                          guardian ad litem Teresa Gross
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     12466.00014 05358999.000                       2
                        STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
 1                                                 ORDER

 2            The Court, having reviewed the stipulation of the parties and finding good cause, hereby

 3 orders to continue the scheduling conference currently set for December 3, 2019 at 9:30 a.m.

 4
     However, instead of the February 6, 2020 date the parties propose, IT IS ORDERED that the
 5
     conference shall be reset for February 24, 2020 at 10:00 a.m., with the parties to file a joint
 6
     scheduling conference statement at least one week prior to the continued scheduling conference.
 7

 8

 9 IT IS SO ORDERED.

10
         Dated:        November 15, 2019                        /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     12466.00014 05358999.000                           3
                        STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
